DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2021 has been entered.

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 10/13/2021 after the mailing of a Notice of Allowance on 07/14/2021. Claims 1, 3-11, 13-16 and 18-31 were previously allowed in the Allowability Notice mailed on 07/14/2021.
In the paper of 10/13/2021, Applicant canceled claims 4-6, 8 and 19 and also amended claims 1 and 15 after the NOA of 07/14/2021. Applicant also submitted new claims 32-55 and filed a new information disclosure statement (IDS) after the mailing date of the Allowability Notice on 07/14/2021 which have been considered by the Examiner. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021 was filed after the mailing date of the Allowability Notice on 07/14/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Status of the claim Amendments and the newly presented claims
The amendments have been reconsidered and the claims remain in condition to be allowed. The new claims depend from allowable claims.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior artreferences are: 
(1) Ammerlaan et al. (Aug 12, 2014, Biopreserv Biobank 12(4):269-80: previously cited); 
(2) Boddy et al. (2005, Clinical cancer research, 11(4), pp.1394-1399);
(3) Srinivasan et al. (US2014/0274740);
(4) Fernando et al. (US2010/0184069).

Ammerlaan et al. 
Ammerlaan et al. teach a method free of any second centrifugating step and comprising performing a single-spin centrifugation of blood at 2000 x g for 20 minutes in the presence of K2EDTA so as to collect plasma (pg 279, Table 8).

Ammerlaan et al. do not teach combining blood with any one or more of the preservative agent(s) recited by claim 1 or claim 15 and also do not teach the steps of isolating and testing cell free target nucleic acids from the single spin centrifugate or from plasma, without any additional centrifugating step of claim 15.  

Boddy et al. 
Boddy et al. teach a method for identifying a characteristic of a target nucleic acid, wherein method is free of any second centrifugating step, said method comprising performing a single-spin centrifugation of blood at 1,000 x g for 10 minutes in EDTA containing tubes so as to collect plasma containg cell-free target nucleic acids (pg 1395, left col, 3rd para of Materials and Methods).
Boddy et al. teach the steps of isolating and testing cell free target nucleic acids from the single spin centrifugate or from plasma.

Boddy et al. do not teach combining blood with any one or more of the preservative agent(s) recited by claim 1 or claim 15.  

Srinivasan et al. 
Srinivasan et al. teach a method comprising stabilizing white blood cells prior to centrifugation of a whole blood sample, centrifuging the whole blood sample to obtain plasma fraction. Srinivasan et al. teach process further involves only a single centrifugation step performed on the whole blood sample prior to preparing the sequencing library, wherein the single centrifugation step is performed at an acceleration of at least about 10,000 g. Srinivasan et al. teach isolate or extract cfDNA from plasma fraction (Fig. 1A and para [0009]-[0010] and [0019]-[0020]).

Srinivasan et al. do NOT teach combining whole blood with any one of the preservative agent recited in claim 1 or claim 15, or centrifugating at speed of at least 1,000 g and below 4,500 g for at least about 5 minutes and less than about 20 minutes to isolate plasma.

The instant invention is directed to isolating and testing cell free nucleic of a one-spin plasma sample, where claim 1, steps (a)-(b) recites a centrifugating protocol for obtaining the one-spin plasma sample.

Fernando et al. 
Fernando et al. teach in para [0060] combining a first whole blood sample with preservative agent(s) imidazolidinyl urea (IDU), K3EDTA and glycine and a second whole blood sample with heparin and a centrifugation protocol via 2100 g spin for 30 minutes at room temperature to separate the plasma for the two combinations. The plasma of Fernando et al. is spiked with lambda DNA and stored at room temperature for 0, 1, 2, 3, 4, 7, 11, and 14 days. Free circulating DNA is extracted from each plasma sample using the QIAamp® DNA Blood Mini Kit. The samples are then amplified by Quantitative PCR to identify the amount of lambda DNA present. Fernando et al. teach results show a consistent relative percentage of lambda DNA presence at each measurement, indicating little if any decline in the percentage of cell-free DNA in the plasma samples contacted by both IDU and K3EDTA. The amount of lambda DNA decreases at every consecutive measurement in those samples contacted with only Heparin, indicating a gradual decline in the relative percentage of cell-free DNA. This example confirms that the compositions of the present invention are able to maintain the integrity and amount of DNA present in a blood sample.

Fernando et al. do not fully meet the limitation of step (b) centrifugation less than (or) about 20 minutes of claim 1, or fully meet the limitation of step (b) centrifugation at a speed of about 1600 g for about 15 minutes of claim 15 or total centrifugation time below about 12 minutes of claims 25-26.

The prior art do not fully teach all the limitations of claim 1 or claim 15:
i.e. a method of identifying a characteristic of a target nucleic acid, wherein the method is free of any second centrifugating step, 
said method comprising performing a one-spin or single-spin centrifugation of a composition comprising whole blood and any one or more of the preservative agent(s) recited by claim 1 or claim 15, the centrifugation performed a speed at least about 1,000 g to below about 4,500 g for at least about 5 min to less than about 20 minutes; or at a speed of about 1,600 g for about 15 minutes or below about 12 minutes so as to isolate plasma comprising cell free target nucleic acids; and isolating and testing the cell free target nucleic acids.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 6-7, 9-11, 13-16, 18, 20-55 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 8, 2021